DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/03/2020 and 03/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8, lines 2-5 recites “wherein the apparatus is configured to perform,” which should be changed to “wherein the method further comprises” for consistency, as the claim is directed to a method.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Au et al. (US 2016/0353436 A1), hereinafter referred to as Au.

	Regarding claim 1, Au teaches a method performed by an apparatus (Au - Paragraph [0006], note a method for wireless communications, the method includes assigning, by a network controller, a frame structure configuration), the method comprising:
	receiving a first indication that configures a first frame structure, wherein a first frame in the first frame structure includes a time duration that is configured for receiving a first wireless transmission from a device (Au - Paragraph [0058], note the device may be a base station, and may further signal, to a user equipment (device), at least the first frame structure configuration or configuration information of the first TDD (time division duplex) TTI (transmission time interval) (including TTI length, cyclic prefix (CP) length, and symbol duration, see Paragraph [0030]); Paragraph [0062], note the network controller may be located at a base station);
	receiving a second indication that configures a second frame structure, wherein a second frame in the second frame structure includes a time duration that is configured for transmitting a second wireless transmission to the device (Au - Paragraph [0062], note the network controller may also assign a second frame structure configuration (which can be signaled to specific UEs to flexibly accommodate data transmissions, see Paragraph [0057]));
	wirelessly communicating with the device according to the first frame structure and the second frame structure (Au - Paragraph [0061], note the device may further communicate a third data transmission in a second TDD TTI of the radio frame, where the TDD TTI is configured with a second frame structure configuration; Paragraph [0062], note the network controller may assign a first frame structure configuration for communicating (by the device) in a first TDD TTI).

	Regarding claim 2, Au teaches wherein the first indication and the second indication are both received in same or different information elements of same control signaling (Au - Paragraph [0057], note the configuration information is broadcast, multicast, or unicast semi-statically or statically to UEs, the configuration information may be signaled through a control channel with other signaling overhead messages (e.g., control information, see Paragraph [0032])).

	Regarding claim 3, Au teaches wherein the same control signaling is common to a plurality of apparatuses (Au - Paragraph [0057], note the configuration information is broadcast, multicast, or unicast semi-statically or statically to UEs).

	Regarding claim 4, Au teaches wherein the first indication indicates at least one of the following parameters of the first frame structure:
	frame length of the first frame;
	subcarrier spacing of symbols communicated in the first frame (Au - Paragraph [0030], note different frame structure configurations may utilize different sets of frame parameters including a sub-carrier (SC) spacing);
	number of time durations within the first frame for which a respective communication direction is configured;
	length of one or more of the time durations within the first frame for which the respective communication direction is configured (Au - Paragraph [0030], note frame parameters including TTI length);
	the respective communication direction configured for each of the one or more time durations (Au - Paragraph [0033], note a TTI is designated for transmission is either an uplink direction or a downlink direction; Paragraph [0062], note first frame structure configuration for communicating in a first TDD TTI in a first direction over a first frequency sub-band).

	Regarding claim 5, Au teaches wherein the second indication indicates at least one of the following parameters of the second frame structure:
	frame length of the second fame;
	subcarrier spacing of symbols communicated in the second frame (Au - Paragraph [0030], note different frame structure configurations may utilize different sets of frame parameters including a sub-carrier (SC) spacing);
	number of time durations within the second frame for which a respective communication direction is configured;
	length of one or more of the time durations within the second frame for which the respective communication direction is configured (Au - Paragraph [0030], note frame parameters including TTI length);
	the respective communication direction configured for each of the one or more time durations (Au - Paragraph [0033], note a TTI is designated for transmission is either an uplink direction or a downlink direction; Paragraph [0061], note second frame structure configuration, transmit direction or a receive direction).

	Regarding claim 6, Au teaches wherein the time duration in the first frame that is configured for receiving the first wireless transmission is a reception duration, wherein the reception duration is a time duration in which transmission to the device is prohibited in the first frame (Au - Paragraph [0033], note a TTI (configured with a frame structure configuration, see Paragraph [0005]) is designated for transmissions in either an uplink direction (from UE to base station as known in the art; i.e., reception by the base station) or a downlink direction).

	Regarding claim 7, Au teaches wherein no transmission is sent to the device or received by the apparatus on the second frame structure during the reception duration (Au - Paragraph [0035], note guard period separating the downlink transmissions and the uplink transmissions (i.e., no transmissions occur)).

	Regarding claim 8, Au teaches wherein the first frame includes a flexible duration in addition to and non-overlapping with the reception duration (Au - Fig. 3; Paragraph [0029], note communicate data transmissions in opposite directions in the same TDD TTI, an uplink TDD TTI includes a region for downlink transmissions; Paragraph [0036], note the uplink TTI includes region 301 for uplink control channels, region 302 for uplink data transmissions, region 303 as a guard period, region 304 for downlink data transmissions, region 305 for transmission of downlink ACK/NACK, the regions 301-305 are divided in the time domain; Paragraph [0049], note configurable time intervals within TDD TTIs such as opposite data regions), and wherein the apparatus is configured to perform one of the following during the flexible duration:
	receive from the device (Au - Paragraph [0036], note region 301 for uplink control channels (for transmitting control information, see Paragraph [0032])), or
	transmit to the device (Au - Fig. 3; Paragraph [0036], note region 304 for downlink data transmissions (from base station to UE as known in the art; i.e., transmission by the base station)), or
	perform full duplex (FD) communication in order to concurrently transmit to the device and receive from the device.

	Regarding claim 9, Au teaches wherein the time duration in the second frame that is configured for transmitting the second wireless transmission is a transmission duration, wherein the transmission duration is a time duration in which transmission from the device is prohibited in the second frame (Au - Paragraph [0033], note a TTI (configured with a frame structure configuration, see Paragraph [0061]) is designated for transmissions in either an uplink direction or a downlink direction (from base station to UE as known in the art; i.e., transmission by the base station)).

	Regarding claim 10, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in an apparatus claim format, which is taught by Au (Au - Fig. 18; Paragraph [0063], note processing system 1800 which may be installed in a host device, processor 1804, memory 1806 storing programming and/or instructions for execution by the processor; Paragraph [0064], note the processing system 1800 is in a network-side device, such as a base station).

	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 12, the claim is interpreted and rejected for the same reason as claim 3.
	Regarding claim 13, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 14, the claim is interpreted and rejected for the same reason as claim 5.
	Regarding claim 15, the claim is interpreted and rejected for the same reason as claim 6.
	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 7.
	Regarding claim 17, the claim is interpreted and rejected for the same reason as claim 8.
	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 9.

	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written from the perspective of the device.

	Regarding claim 20, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a device claim format from the perspective of the device, which is taught by Au (Au - Fig. 18; Paragraph [0063], note processing system 1800 which may be installed in a host device, processor 1804, memory 1806 storing programming and/or instructions for execution by the processor; Paragraph [0064], note the processing system 1800 is in a user-side device, such as a mobile station, a user equipment (UE), etc.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Au et al. (US 2019/0123872 A1) discloses receiving first frame structure parameters and second frame structure parameters by higher-layer signaling.
	Kim et al. (US 2018/0367289 A1) discloses receiving a TDD configuration information for a frame structure including the length of downlink/uplink portions of the frame structure.
	Kim et al. (US 2017/0338920 A1) discloses transmitting signals using a first frame structure and a second frame structure, which each have different subcarrier spacings and subframe lengths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461